Case 2:20-cv-07536-JFW-KS Document 19 Filed 03/25/21 Page 1 of 1 Page ID #:115


  1
  2
  3
  4
  5                                                                                       JS-6
  6
  7
  8                                UNITED STATES DISTRICT COURT

  9                              CENTRAL DISTRICT OF CALIFORNIA

 10
       CARMEN JOHN PERRI, an individual,                           Case No.: 2:20-cv-07536-JFW-KSx
 11
       Plaintiff,
 12                                                                  ORDER DISMISSAL WITH
 13    v.                                                            PREJUDICE

 14    CROSSROADS PLAZA LIMITED
       PARTNERSHIP, A WASHINGTON LIMITED
 15    PARTNERSHIP, a Washington limited partnership,
 16    Defendants.
 17
 18            After consideration of the Joint Stipulation for Dismissal of the entire action with
      Prejudice filed by Plaintiff Carmen John Perri (“Plaintiff”) and Crossroads Plaza Limited
 19
      Partnership, A Washington Limited Partnership (“Defendant”), the Court hereby enters a
 20
      dismissal with prejudice of Plaintiff’s Complaint in the above-entitled action, in its entirety. Each
 21
      party shall bear his or its own costs and attorneys’ fees.
 22
      IT IS SO ORDERED
 23
 24   Dated: March 25, 2021
 25
 26                                                  UNITED STATES DISTRICT JUDGE
 27
 28
